AGREEMENT AND PLAN OF REORGANIZATION This Agreement and Plan of Reorganization (the “Agreement”) is made as of October 27, 2011, by and between John Hancock U.S. Core Fund (the “Acquired Fund”), a series of John Hancock Funds III (“JHF III”), a Massachusetts business trust, and John Hancock U.S. Equity Fund (formerly, John Hancock U.S. Multi Sector Fund) (the “Acquiring Fund”), a series of John Hancock Funds II (“JHF II”), also a Massachusetts business trust. This Agreement is intended to be and is adopted as a plan of reorganization and liquidation within the meaning of
